UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7641



BENJAMIN HENDERSON JONES,

                                              Plaintiff - Appellant,

         versus

D. R. GUILLORY; JARVIS; MOORE; KELLY; LAYTON
T. LESTER; CARRAGELA; TOWNSEND; HENRY DIXON,
Sgt.; RONALD W. ANGELONE; J. GILMORE; GEORGE
ALLEN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-711-AM)


Submitted:   January 11, 1996             Decided:   January 25, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Henderson Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Jones appeals from a district court order dismissing

his complaint without prejudice for failure to amend or particu-

larize. We dismiss.

     Because the complaint may be saved by amendment, the appeal of

the order dismissing it is interlocutory and we are without juris-
diction to consider it. Domino Sugar Corp v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993). Therefore, we

dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2